Citation Nr: 0110381	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  95-21 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include depression.


REPRESENTATION

Appellant represented by:	James W. Stanley, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1976 to March 
1979 and from November 1990 to May 1991.  

This matter was originally before the Board of Veterans' 
Appeals (Board) on appeal of a November 1994 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas, which, in pertinent part, denied 
entitlement to service connection for an acquired psychiatric 
disorder.  In March 1995, the veteran's claims file was 
transferred to the St. Louis, Missouri, VARO as a result of 
his change in residence.  In a February 1999 decision, the 
Board denied entitlement to service connection for an 
acquired psychiatric disorder, to include depression.  In a 
July 2000 decision, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court"), 
vacated the February 1999 Board decision and remanded the 
matter to the Board.  In addition to the issue explicitly 
decided in February 1999, the Court also directed the Board 
to address specifically the matter of entitlement to service 
connection for post-traumatic stress disorder.  


REMAND

Service medical records reflect a clinical record dated in 
February 1977 noting an impression of passive-aggressive 
personality.  The clinical record indicates that the veteran 
was having difficulty with authority figures and was 
exhibiting rebellious behavior.  Upon separation examination 
dated in March 1979, the veteran's systems were clinically 
evaluated as normal.  Service medical records for the 
veteran's second period of service reflect complaints of 
trouble sleeping secondary to low back pain, but are silent 
for complaints or diagnoses related to a psychiatric 
disorder.  On a Southwest Asia Demobilization/Redeployment 
Medical Examination dated in May 1991, the veteran indicated 
that he did not have any recurrent thoughts about his 
experiences in Desert Storm.  A May 1991 redeployment 
examination noted no psychiatric abnormalities or diagnoses.  
On a report of medical history completed the same day, the 
veteran indicated no history of depression or excessive 
worry, loss of memory, or nervous trouble of any kind.  

A VA clinical record dated in October 1993 reflects 
complaints of tiredness, headache, and intermittent pain in 
the right side of the lower back.  Impressions of low back 
pain, tiredness of questionable etiology, and headache were 
noted.  

Upon VA examination dated in February 1994, the veteran 
complained of feeling short-tempered and irritable.  He 
indicated that he had experienced fatigue since 1991 after 
returning from the Gulf War.  He also complained of 
difficulty sleeping and headaches.  The veteran stated that 
he had lost a job because of his lack of "get up and go."  
The veteran reported that he had been seen by a psychiatrist 
on one occasion and told that he had an emotional problem and 
depression.  Diagnoses of fatigue and insomnia of unknown 
etiology and headaches were noted.  A VA neurological 
examination dated in July 1994 revealed an impression of 
headaches, probable tension in type.  Neurological 
examination was noted as normal.  It was also noted that the 
veteran was to be seen in consultation by psychiatry.  
However, it is not exactly clear from the record if that 
examination took place or if the veteran failed to appear for 
a psychiatric examination.  

A VA discharge summary dated in July 1999 indicates principle 
diagnoses of chronic PTSD; depressive disorder not otherwise 
specified; and cocaine dependence in remission.  VA clinical 
records dated in 1999 reflect continued psychiatric 
treatment.

In light of the aforementioned complaints and diagnoses of 
record, the Board is of the opinion that additional 
development of the record is needed to enable the Board to 
render a final determination.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  

Accordingly, this matter is REMANDED to the RO for the 
following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

2.  The RO should arrange for an 
examination of the veteran by a VA 
psychiatrist for the purpose of 
ascertaining the current nature, severity, 
and etiology of his psychiatric disorder, 
if any.  The claims folder and a copy of 
this remand must be reviewed by the 
examiner prior to completion of the 
examination report.  All pertinent 
symptomatology and findings must be 
reported in detail.  The examiner is 
requested to express an opinion as to 
whether it is as least as likely as not 
that any  psychiatric disorder, including 
post-traumatic stress disorder, is related 
to his active military service.  A 
complete rationale for any opinion 
expressed must be provided.  All such 
information and findings, when obtained, 
should be made a part of the veteran's 
claims folder.  


3.  Following completion of the above, 
the RO should review the claims folder to 
ensure that the requested development has 
been completed.  In particular, the RO 
should review the requested examination 
report and required opinion to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this REMAND.  If not, the RO should 
implement corrective action.

4.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.

The Board notes that the veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




